              Case 1:21-cv-00595-LF Document 11 Filed 09/03/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

JOSE CASTANEDA,

                 Plaintiff,

v.                                                                     No. 1:21-cv-00595-LF

STATE OF CALIFORNIA, et al.,

                 Defendants.

                  MEMORANDUM OPINION AND ORDER
       TRANSFERRING CASE TO THE CENTRAL DISTRICT OF CALIFORNIA

       THIS MATTER comes before the Court on pro se Plaintiff's Complaint for Civil Rights,

Doc. 1, filed June 28, 2021. For the reasons stated below, the Court concludes the District of New

Mexico is not the proper venue for this case and TRANSFERS this case to the Central District of

California.

       The statute governing venue in general states:

       Venue in general.--A civil action may be brought in—

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.

28 U.S.C. §1391(b). “The district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.” 28 U.S.C. § 1406(a).
              Case 1:21-cv-00595-LF Document 11 Filed 09/03/21 Page 2 of 2




       Plaintiff asserts claims against the State of California, the City of Los Angeles, and other

Defendants "residing in the County of Los Angeles, California." Complaint at 1-2, ¶ 2. It appears

from the allegations that the events giving rise to his claims occurred in the Los Angeles area of

the State of California.

       The Court concludes that the District of New Mexico is not the proper venue for this case

under § 1391(b) because there are no allegations that a defendant resides in the District of New

Mexico or that any of the events or omissions giving rise to the claim occurred in the District of

New Mexico. The Court transfers this case to the Central District of California because the events

giving rise to this case occurred in, and many of the Defendants reside in, the Central District of

California.

       IT IS ORDERED that:

       (i)       This case is TRANSFERRED to the Central District of California.

       (ii)      The Clerk shall mail a copy of this Order to Plaintiff.




                                                ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE




                                                   2
